Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on March 3, 2021 has been entered.

Applicant’s Amendment dated March 3, 2021 has been carefully considered. An annotated Sheet of drawing changes has been provided as requested by the Examiner. The specification has been amended to correct the informality therein. Claims 16 and 17 have been amended to overcome the rejections under 35 USC 112(b). Correction of these matters is noted with appreciation. 

Applicant has argued with regard to the drawing objections to amended figures 4A and 5-7 as containing new matter, that paragraph [0052] of the specification as originally filed provides support for the flow block structure 4 being disposed between the inlet surface 211 and the shaft 11. Applicant’s arguments contain a reproduction of paragraph [0052], then stop. As far as these arguments are understood, the specification provides basis for amended figures 4A and 5. However, the deletion of original figures 4A and 5 add new matter, as the position of the flow 

Applicant has argued with regard to CN 101994707 that amended claim 1 of the present application recites a partition structure, disposed between the rotor and the frame wall, and that the cited references fail to teach or disclose at least these recited features as set forth in amended claim 1. Applicant has further argued that the fixed guide plates 130, 803A, and 830B of CN 101994707 are not disposed between the rotor and the frame wall as recited in amended claim 1 of the present application, and that the fixed guide plates are not only arranged in different position from the partition structure in amended claim 1 of the present application, but also render different effects. Applicant has further argued that the fixed guide plate 130 is used to further generate flow resistance in the flow field, so as to avoid the air flow from the flow outlet 113 to the flow inlet 112 along the gap between the blade 123 and the hub 121, and that fixed guide plates 830A and 830B reduce the returned air volume by adding additional air inlet channels.

Respectfully, these arguments are non-persuasive as to patentability. In CN 101994707 (Interpretation 1), the partition structures 130 or 830a or 830b, are disposed between the rotor 120 and the frame wall 117. Note that since the partition structure(s) is between one or more elements of the rotor, such as the hub 121 and/or disk 122, for example, then the partition structure is “disposed between the rotor and the frame wall”. At least independent claim 1 of the 

Applicant has argued with regard to CN 101994707 that amended claim 10 of the present application recites a flow block structure, disposed between the lateral flow inlet and the shaft, the flow block structure extends along air flow direction from the lateral flow inlet to the lateral flow outlet toward the lateral flow outlet, and that the cited references fail to teach or disclose these recited features as set forth in amended claim 10. Applicant has further argued that with the above recited features, the flow block structure extends along air flow direction from the lateral flow inlet to the lateral flow outlet toward the lateral flow outlet, the air flowing across the disk structure is blocked by the flow block structure, so air will flow to the blades and then be taken to the outlet surface, and the detained air in the fan can be reduced and the effective outlet volume flow rate is enhanced. Applicant has further argued that absent the above-noted feature, the fixed guide plates 130, 830A, 830B in CN 101994707 extend to the tongue portions with high pressure in the fan, narrow the space between the blades and the fan frame and increase the airflow resistance so as to avoid airflow which should flow out the lateral flow outlet flowing 

Respectfully, these arguments are non-persuasive. In interpretation 1 of CN 101994707, the flow block structure 130 or 830a or 830b, is disposed between the lateral flow inlet and the shaft, the flow block structure has an extent along air flow direction from the lateral flow inlet 112 to the lateral flow outlet 113 toward the lateral flow outlet, since portions of the flow block structure extend along air flow direction from the lateral flow inlet to the lateral flow outlet. In interpretation 2 of CN 101994707, the flow block structure FB is disposed between the lateral flow inlet 112 and the shaft, the flow block structure having an extent along air flow direction from the lateral flow inlet to the lateral flow outlet toward the lateral flow outlet. 

Response to Amendment
The amendment filed November 6, 2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure. 35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. The added material which is not supported by the original disclosure is as follows:
The deletion of original figures 4A and 5 add new matter, as the position of the flow block structure has been removed from adjacent the outlet surface 212.
The position of flow block structure 4 in amended figures 6-7 has been changed to be adjacent the tongue structure 24 near the lateral flow inlet 211, compared to near the lateral flow outlet 212 in figures 4A and 5-7 as originally filed. This adds new matter into the disclosure of . Applicant is required to cancel the new matter in the reply to this Office Action.

Drawings
The drawings are objected to because as a result of Applicant submitting new figures 3A and 3B, it is unclear if Applicant intends for figure 3 to remain. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 22 is objected to because of the following informalities: Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. In claim 21, the last two lines, the recitation that the partial air flowing into the inner flow channel “enters rotation range of the blades again”, is unclear as to what “enters rotation range” means. It appears that Applicant may intend to claim reentry of the partial air into the blades.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7-8, and 21 (as far as claim 21 is definite and understood) are rejected under 35 U.S.C. 103 as being unpatentable over CN 101994707 in view of Wu 2006/0269416 (Interpretation 1). 
CN 101994707 (figures 4-19) discloses a cross flow fan 100 substantially as claimed, comprising: a rotor 120, having a plurality of blades 123, a hub 121 and a disk structure 122, wherein the disk structure is connected with the blades and the hub, and a fan frame 110, the rotor being disposed within the fan frame, the fan frame of the cross flow fan having: a frame wall 117, having a lateral flow inlet 112 to the rotor and a lateral flow outlet 113 from the rotor, wherein a normal line of the lateral flow inlet and a normal line of the lateral flow outlet are not parallel to an extension direction of the shaft, and the blades directly face the lateral flow inlet and the lateral flow outlet along radial directions of the shaft; a base 114, carrying the rotor and the frame wall; and a cover 115, disposed on one side of the frame wall opposite to the base; and 
 The height of the partition structure is higher than half the height of the frame wall (claim 2).  
The partition structure 130 is connected with the base; and the partition structure 830a or 830b is connected with the base 814 or the cover 815 (claim 3). 
The fan frame further comprises a tongue structure shown generally at 117 in figure 5, having a groove G which is adjacent a circumferential arc of the rotor, wherein the lateral flow outlet has a virtual line segment, the distance between the virtual line segment and the shaft is the shortest distance between the shaft and the lateral flow outlet, the virtual line segment and the shaft are located on an imaginary plane, and an extended line from a center of an opening of the groove intersects the imaginary plane (claim 7). 
An axial depth of the groove is equal to a height of the tongue structure (claim 8). 
The shape of the partition structure is such that the partition structure divides a flow channel of the cross flow fan into an inner flow channel and an outer flow channel, the outer flow channel is located between the partition structure and an inner wall surface of the frame wall, the inner flow channel is located between the partition structure and the rotor, when the rotor rotates and the blades drive air to enter the outer flow channel and the inner flow channel from the lateral flow inlet, partial air flow flowing into the inner flow channel is reflected by the partition structure and then enters rotation range of the blades again (claim 21).
 Note the annotated figure below.

    PNG
    media_image1.png
    789
    634
    media_image1.png
    Greyscale

However, CN 101994707 does not explicitly disclose the rotor has a shaft, and the shaft is connected to the hub and located at the rotation center of the hub (claim 1), does not disclose 

Wu (figures 2 and 3B) shows a fan having a rotor 23 with a shaft shown generally at 21 and plural blades 235. The shaft is connected to a hub 231 and located at the rotation center of the hub, for the purpose of allowing the rotor to be driven by a motor 21. An inclination angle of the blades with respect to the shaft is about 40 degrees as seen in figure 3B, for the purpose of providing a fan with acceptable performance. Wu (figure 3B) shows a fan having a rotor 23 with a disk 233 having a plurality of ribs (between 237b) formed within the disk structure, with an included angle between the extensions of the adjacent ribs being between 9 to 18 degrees (about 13 degrees), for the purpose of providing an impeller with ribs that is balance free.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the cross flow fan of CN 101994707 such that the rotor has a shaft, and the shaft is connected to the hub and located at the rotation center of the hub, as taught by Wu, for the purpose of allowing the rotor to be driven by a motor. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the cross flow fan of CN 101994707 such that the inclination angle of the blades with respect to the shaft is about 40 degrees, as taught by Wu, for the purpose of providing a fan with acceptable performance. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the cross .

Claims 10-13, 15-19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over CN 101994707 in view of Wu 2006/0269416 (Interpretation 1). 
  CN 101994707 (figures 4-19) discloses a cross flow fan 100 substantially as claimed, comprising: a rotor 120, having a plurality of blades 123, a hub 121 and a disk structure 122, wherein the disk structure is connected with the blades and the hub, and a fan frame 110, the rotor being disposed within the fan frame, the fan frame of the cross flow fan having: a frame wall 117, having a lateral flow inlet 112 to the rotor and a lateral flow outlet 113 from the rotor, wherein a normal line of the lateral flow inlet and a normal line of the lateral flow outlet are not parallel to an extension direction of the shaft, and the blades directly face the lateral flow inlet and the lateral flow outlet along radial directions of the shaft; a base 114, carrying the rotor and the frame wall; and a cover 115, disposed on one side of the frame wall opposite to the base; and a flow block structure 130 or 830a or 830b, disposed between the lateral flow inlet and the shaft, the flow block structure having an extent along air flow direction from the lateral flow inlet to the lateral flow outlet toward the lateral flow outlet, since portions of the flow block structure extend along air flow direction from the lateral flow inlet to the lateral flow outlet (claim 10). 
 The flow block structure is located between the shaft and the blades (claim 11). 
 The fan frame further comprises the tongue structure having the groove, wherein the lateral flow outlet has the virtual line segment, the distance between the virtual line segment and the shaft is the shortest distance between the shaft and the lateral flow outlet, the virtual line 
 The axial depth of the groove is equal to the height of the tongue structure (claim 13). 
The flow block structure 830b is provided, and a partition structure 830a is disposed between the blades and an inner wall surface of the frame wall (claim 15). 
The flow block structure 830a is connected with a base 814, a height of the flow block structure is larger than one-half of the distance between the base and a disk structure 822 (claim 16). 
 The flow block structure 830b is connected with a cover 815, a height of the flow block structure is larger than one-half of the distance between the cover and a disk structure 822 (claim 17). 
Air flow across the disk structure is blocked by the flow block structure and flows to the blades, and then taken to the lateral flow outlet (claim 22).

However, CN 101994707 does not explicitly disclose the rotor has a shaft, and the shaft is connected to the hub and located at the rotation center of the hub (claim 10), does not disclose that an inclination angle of the blades with respect to the shaft is between 5 degrees to 50 degrees (claim 18), and does not disclose that a plurality of ribs are formed within the disk structure, and an included angle between extension directions of the adjacent ribs is between 9 degrees to 18 degrees (claim 19).

Wu (figures 2 and 3B) shows a fan having a rotor 23 with a shaft shown generally at 21 and plural blades 235. The shaft is connected to a hub 231 and located at the rotation center of 

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the cross flow fan of CN 101994707 such that the rotor has a shaft, and the shaft is connected to the hub and located at the rotation center of the hub, as taught by Wu, for the purpose of allowing the rotor to be driven by a motor. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the cross flow fan of CN 101994707 such that the inclination angle of the blades with respect to the shaft is about 40 degrees, as taught by Wu, for the purpose of providing a fan with acceptable performance. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the cross flow fan of CN 101994707 with a plurality of ribs formed within the disk structure, with an included angle between the extensions of the adjacent ribs being between 9 to 18 degrees, as taught by Wu, for the purpose of providing an impeller with ribs that is balance free.

Claims 1-3, 6-8, and 21 (as far as claim 21 is definite and understood) are rejected under 35 U.S.C. 103 as being unpatentable over CN 101994707 in view of Li 2013/0343874 (Interpretation 1). 

The height of the partition structure is higher than half the height of the frame wall (claim 2).  
The partition structure 130 is connected with the base; and the partition structure 830a or 830b is connected with the base 814 or the cover 815 (claim 3). 
The fan frame further comprises a tongue structure shown generally at 117 in figure 5, having a groove G which is adjacent a circumferential arc of the rotor, wherein the lateral flow outlet has a virtual line segment, the distance between the virtual line segment and the shaft is the shortest distance between the shaft and the lateral flow outlet, the virtual line segment and the shaft are located on an imaginary plane, and an extended line from a center of an opening of the groove intersects the imaginary plane (claim 7). 

The shape of the partition structure is such that the partition structure divides a flow channel of the cross flow fan into an inner flow channel and an outer flow channel, the outer flow channel is located between the partition structure and an inner wall surface of the frame wall, the inner flow channel is located between the partition structure and the rotor, when the rotor rotates and the blades drive air to enter the outer flow channel and the inner flow channel from the lateral flow inlet, partial air flow flowing into the inner flow channel is reflected by the partition structure and then enters rotation range of the blades again (claim 21).
 
However, CN 101994707 does not explicitly disclose the rotor has a shaft, and the shaft is connected to the hub and located at the rotation center of the hub (claim 1), and does not disclose that a width of the lateral flow inlet is wider than a width of the lateral flow outlet (claim 6).

Li (figures 3, 4a, and 4b) shows a cross flow fan shown generally at 1, having a rotor shown generally at 2 with a shaft (unnumbered, adjacent 111) and plural unnumbered blades. The shaft is connected to a hub 2 and located at the rotation center of the hub, for the purpose of allowing the rotor to be driven by an unnumbered motor. A width of a lateral flow inlet 13 is wider than a width of a lateral flow outlet 14, for the purpose of providing an increased inlet width which allows more air to flow through the cross flow fan.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the cross flow fan of CN 101994707 such that the .

Claims 10-13, 15-17, 20, and 22 rejected under 35 U.S.C. 103 as being unpatentable over CN 101994707 in view of Li 2013/0343874 (Interpretation 1). 
CN 101994707 (figures 4-19) discloses a cross flow fan 100 substantially as claimed, comprising: a rotor 120, having a plurality of blades 123, a hub 121 and a disk structure 122, wherein the disk structure is connected with the blades and the hub, and a fan frame 110, the rotor being disposed within the fan frame, the fan frame of the cross flow fan having: a frame wall 117, having a lateral flow inlet 112 to the rotor and a lateral flow outlet 113 from the rotor, wherein a normal line of the lateral flow inlet and a normal line of the lateral flow outlet are not parallel to an extension direction of the shaft, and the blades directly face the lateral flow inlet and the lateral flow outlet along radial directions of the shaft; a base 114, carrying the rotor and the frame wall; and a cover 115, disposed on one side of the frame wall opposite to the base; and a flow block structure 130 or 830a or 830b, disposed between the lateral flow inlet and the shaft, the flow block structure having an extent along air flow direction from the lateral flow inlet to the lateral flow outlet toward the lateral flow outlet, since portions of the flow block structure extend along air flow direction from the lateral flow inlet to the lateral flow outlet (claim 10). 
The flow block structure is located between the shaft and the blades (claim 11). 

 The axial depth of the groove is equal to the height of the tongue structure (claim 13). 
The flow block structure 830b is provided, and a partition structure 830a is disposed between the blades and an inner wall surface of the frame wall (claim 15). 
The flow block structure 830a is connected with a base 814, a height of the flow block structure is larger than one-half of the distance between the base and a disk structure 822 (claim 16). 
 The flow block structure 830b is connected with a cover 815, a height of the flow block structure is larger than one-half of the distance between the cover and a disk structure 822 (claim 17). 
Air flow across the disk structure is blocked by the flow block structure and flows to the blades, and then taken to the lateral flow outlet (claim 22).

However, CN 101994707 does not explicitly disclose the rotor has a shaft, and the shaft is connected to the hub and located at the rotation center of the hub (claim 10), and does not disclose that a width of the lateral flow inlet is wider than a width of the lateral flow outlet (claim 20).



It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the cross flow fan of CN 101994707 such that the rotor has a shaft, and the shaft is connected to the hub and located at the rotation center of the hub, as taught by Li, for the purpose of allowing the rotor to be driven by the motor. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the cross flow fan of CN 101994707 such that a width of the lateral flow inlet is wider than a width of the lateral flow outlet, as taught by Li, for the purpose of providing an increased inlet width which allows more air to flow through the cross flow fan.

Claims 1-5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over CN 101994707 in view of Wu 2006/0269416 (Interpretation 2). 
CN 101994707 (figures 4-7) discloses a cross flow fan 100 substantially as claimed, comprising: a rotor 120, having a plurality of blades 123, a hub 121 and a disk structure 122, wherein the disk structure is connected with the blades and the hub, and a fan frame 110, the rotor being disposed within the fan frame, the fan frame of the cross flow fan having: a frame outer wall 117, having a lateral flow inlet 112 to the rotor and a lateral flow outlet 113 from the 
 The height of the partition structure is higher than half the height of the frame wall (claim 2).  
The partition structure P is connected with the base and the cover (claim 3). 
The fan frame further comprises a tongue structure shown generally at 117 in figure 5, having a groove G which is adjacent a circumferential arc of the rotor, wherein the lateral flow outlet has a virtual line segment, the distance between the virtual line segment and the shaft is the shortest distance between the shaft and the lateral flow outlet, the virtual line segment and the shaft are located on an imaginary plane, and an extended line from a center of an opening of the groove intersects the imaginary plane (claim 7). 
An axial depth of the groove is equal to a height of the tongue structure (claim 8). 
Note the annotated figure below.




    PNG
    media_image2.png
    949
    831
    media_image2.png
    Greyscale


However, CN 101994707 does not explicitly disclose the rotor has a shaft, and the shaft is connected to the hub and located at the rotation center of the hub (claim 1), does not disclose that an inclination angle of the blades with respect to the shaft is between 5 degrees to 50 degrees 

Wu (figures 2 and 3B) shows a fan having a rotor 23 with a shaft shown generally at 21 and plural blades 235. The shaft is connected to a hub 231 and located at the rotation center of the hub, for the purpose of allowing the rotor to be driven by a motor 21. An inclination angle of the blades with respect to the shaft is about 40 degrees as seen in figure 3B, for the purpose of providing a fan with acceptable performance. Wu (figure 3B) shows a fan having a rotor 23 with a disk 233 having a plurality of ribs (between 237b) formed within the disk structure, with an included angle between the extensions of the adjacent ribs being between 9 to 18 degrees (about 13 degrees), for the purpose of providing an impeller with ribs that is balance free.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the cross flow fan of CN 101994707 such that the rotor has a shaft, and the shaft is connected to the hub and located at the rotation center of the hub, as taught by Wu, for the purpose of allowing the rotor to be driven by a motor. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the cross flow fan of CN 101994707 such that the inclination angle of the blades with respect to the shaft is about 40 degrees, as taught by Wu, for the purpose of providing a fan with acceptable performance. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the cross flow fan of CN 101994707 with a plurality of ribs formed within the disk structure, with an .

Claims 10, 12-13, 15-19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over CN 101994707 in view of Wu 2006/0269416 (Interpretation 2). 
  CN 101994707 (figures 4-7) discloses a cross flow fan 100 substantially as claimed, comprising: a rotor 120, having a plurality of blades 123, a hub 121 and a disk structure 122, wherein the disk structure is connected with the blades and the hub, and a fan frame 110, the rotor being disposed within the fan frame, the fan frame of the cross flow fan having: a frame outer wall 117, having a lateral flow inlet 112 to the rotor and a lateral flow outlet 113 from the rotor, wherein a normal line of the lateral flow inlet and a normal line of the lateral flow outlet are not parallel to an extension direction of the shaft, and the blades directly face the lateral flow inlet and the lateral flow outlet along radial directions of the shaft; a base 114, carrying the rotor and the frame wall; and a cover 115, disposed on one side of the frame wall opposite to the base; and a flow block structure FB, disposed between the lateral flow inlet and the shaft, the flow block structure having an extent along air flow direction from the lateral flow inlet to the lateral flow outlet toward the lateral flow outlet, since portions of the flow block structure extend along air flow direction from the lateral flow inlet to the lateral flow outlet (claim 10). 
  The fan frame further comprises the tongue structure having the groove, wherein the lateral flow outlet has the virtual line segment, the distance between the virtual line segment and the shaft is the shortest distance between the shaft and the lateral flow outlet, the virtual line segment and the shaft are located on the imaginary plane, and the extended line from a center of an opening of the groove intersects the imaginary plane (claim 12). 

A partition structure P is disposed between the blades and an inner wall surface of the frame wall (claim 15). 
The flow block structure FB is connected with the base, a height of the flow block structure is larger than one-half of the distance between the base and the disk structure 122 (claim 16). 
 The flow block structure FB is connected with the cover, a height of the flow block structure is larger than one-half of the distance between the cover and a disk structure 122 (claim 17). 
Air flow across the disk structure is blocked by the flow block structure and flows to the blades, and then taken to the lateral flow outlet (claim 22).
Note the annotated figure below.


    PNG
    media_image3.png
    864
    676
    media_image3.png
    Greyscale




Wu (figures 2 and 3B) shows a fan having a rotor 23 with a shaft shown generally at 21 and plural blades 235. The shaft is connected to a hub 231 and located at the rotation center of the hub, for the purpose of allowing the rotor to be driven by a motor 21. An inclination angle of the blades with respect to the shaft is about 40 degrees as seen in figure 3B, for the purpose of providing a fan with acceptable performance. Wu (figure 3B) shows a fan having a rotor 23 with a disk 233 having a plurality of ribs (between 237b) formed within the disk structure, with an included angle between the extensions of the adjacent ribs being between 9 to 18 degrees (about 13 degrees), for the purpose of providing an impeller with ribs that is balance free.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the cross flow fan of CN 101994707 such that the rotor has a shaft, and the shaft is connected to the hub and located at the rotation center of the hub, as taught by Wu, for the purpose of allowing the rotor to be driven by a motor. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the cross flow fan of CN 101994707 such that the inclination angle of the blades with respect to the shaft is about 40 degrees, as taught by Wu, for the purpose .

Claims 1, 3, 6, and 21 (as far as claim 21 is definite and understood) are also rejected under 35 U.S.C. 103 as being unpatentable over Li 2013/0343874 in view of Eck 3,209,989. 
Li (figures 3, 4a, and 4b) discloses a cross flow fan substantially as claimed, comprising: a rotor 20, having a shaft S, a plurality of blades B, a hub H and a disk structure D, wherein the disk structure is connected with the blades and the hub, and the shaft is connected to the hub and located at the rotation center of the hub; and a fan frame 1, the rotor being disposed within the fan frame, the fan frame of the cross flow fan having: a frame wall W, having a lateral flow inlet 13 to the rotor and a lateral flow outlet 14 from the rotor, wherein a normal line of the lateral flow inlet and a normal line of the lateral flow outlet are not parallel to an extension direction of the shaft, and the blades directly face the lateral flow inlet and the lateral flow outlet along radial directions of the shaft; a base 11, carrying the rotor and the frame wall; and a cover 3, disposed on one side of the frame wall opposite to the base (claim 1).
A width of a lateral flow inlet 13 is wider than a width of a lateral flow outlet 14 (claim 6).
Note the annotated figure below.


    PNG
    media_image4.png
    797
    961
    media_image4.png
    Greyscale


However, Li does not disclose a partition structure, disposed between the rotor and the frame wall (claim 1), does not disclose that the partition structure is connected with the base or cover (claim 3), and does not disclose that the partition structure divides a flow channel of the cross flow fan into an inner flow channel and an outer flow channel, the outer flow channel is located between the partition structure and an inner wall surface of the frame wall, the inner flow channel is located between the partition structure and the rotor, when the rotor rotates and the blades drive air to enter the outer flow channel and the inner flow channel from the lateral flow 

Eck (figures 1-3 and 10-12) shows a cross flow fan having a partition structure 2, disposed between a rotor 4 with blades 4a and a frame wall 1 and/or 11, the partition structure connected with a right hand side base and a left hand side cover via a shaft 3, the partition structure dividing an interior flow channel of the cross flow fan into an inner flow channel and an outer flow channel, the outer flow channel is located between the partition structure and an inner wall surface of the frame wall, the inner flow channel is located between the partition structure and the rotor, and when the rotor rotates and the blades drive air to enter the outer flow channel and the inner flow channel from a lateral flow inlet, partial air flow flowing into the inner flow channel is reflected by the partition structure and then enters rotation range of the blades again (column 3, lines 46-75 and column 4, lines 1-35), for the purpose of forming a whirling body 8 of fluid to enable reentry of the fluid into the rotor blades.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the cross flow fan of Li such that it includes a partition structure, disposed between the rotor and the frame wall, the partition structure being connected with the base or cover, the partition structure dividing a flow channel of the cross flow fan into an inner flow channel and an outer flow channel, the outer flow channel located between the partition structure and an inner wall surface of the frame wall, the inner flow channel located between the partition structure and the rotor, and when the rotor rotates and the blades drive air to enter the outer flow channel and the inner flow channel from the lateral flow inlet, partial air .

Claim 2 is also rejected under 35 U.S.C. 103 as being unpatentable over Li 2013/0343874 and Eck 3,209,989 as applied to claim 1 above, and further in view of CN 101994707. 
The modified cross flow fan of Li shows all of the claimed subject matter except for the height of the partition structure is higher than half the height of the frame wall (claim 2).

CN 101994707 (figures 4-19) shows a cross flow fan 100 comprising a rotor 120, having a plurality of blades 123, and a fan frame 110, the fan frame of the cross flow fan having a frame wall 117, a lateral flow inlet 112 to the rotor and a lateral flow outlet 113 from the rotor, and a partition structure 130 or 830a or 830b, the height of the partition structure being higher than half the height of the frame wall, for the purpose of allowing for the partition to function as a flow guiding device by virtue of the height of the partition structure being higher than half the height of the frame wall.

It would have been further obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the modified cross flow fan of Li such that the height of the partition structure is higher than half the height of the frame wall, as taught by CN 101994707, for the purpose of allowing for the partition to function as a flow .

Claims 4 and 5 are also rejected under 35 U.S.C. 103 as being unpatentable over Li 2013/0343874 and Eck 3,209,989 as applied to claim 1 above, and further in view of Wu 2006/0269416. 
The modified cross flow fan of Li shows all of the claimed subject matter except for an inclination angle of the blades with respect to the shaft is between 5 degrees to 50 degrees (claim 4), and except for a plurality of ribs are formed within the disk structure, and an included angle between extension directions of the adjacent ribs is between 9 degrees to 18 degrees (claim 5).

Wu (figures 2 and 3B) shows a fan having a rotor 23 with a shaft shown generally at 21 and plural blades 235. An inclination angle of the blades with respect to the shaft is about 40 degrees as seen in figure 3B, for the purpose of providing a fan with acceptable performance. Wu (figure 3B) shows a fan having a rotor 23 with a disk 233 having a plurality of ribs (between 237b) formed within the disk structure, with an included angle between the extensions of the adjacent ribs being between 9 to 18 degrees (about 13 degrees), for the purpose of providing an impeller with ribs that is balance free.

It would have been further obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the modified cross flow fan of Li such that the inclination angle of the blades with respect to the shaft is about 40 degrees, as taught by Wu, for the purpose of providing a fan with acceptable performance. It would have 

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Eck 3,437,262 and Coester are cited to show cross flow fans with partitions between a rotor and a frame wall.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Verdier whose telephone number is (571)272-4824.  The examiner can normally be reached on Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowksi can be reached on 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Christopher Verdier/Primary Examiner, Art Unit 3745